Name: Council Regulation (EC) No 3179/93 of 16 November 1993 amending Regulation No 136/66/EEC on the establishment of a common organization of the market in oils and fats
 Type: Regulation
 Subject Matter: agricultural policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31993R3179Council Regulation (EC) No 3179/93 of 16 November 1993 amending Regulation No 136/66/EEC on the establishment of a common organization of the market in oils and fats Official Journal L 285 , 20/11/1993 P. 0009 - 0009 Finnish special edition: Chapter 3 Volume 53 P. 0180 Swedish special edition: Chapter 3 Volume 53 P. 0180 COUNCIL REGULATION (EC) No 3179/93 of 16 November 1993 amending Regulation No 136/66/EEC on the establishment of a common organization of the market in oils and fatsTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal of the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas pursuant to Article 12 of Regulation No 136/66/EEC of the Council (3), the buying in of olive oil is restricted to the last four months of the marketing year; whereas experience shows that certain Community markets may be in a critical situation before intervention is initiated; whereas, to overcome such difficulties, provision should be made for deciding at Community level intervention measures suited to such circumstances, HAS ADOPTED THIS REGULATION: Article 1 The following Article is hereby added to Regulation No 136/66/EEC. 'Article 12a 1. Where the market in certain regions of the Community is seriously disturbed before the intervention period referred to in Article 12 has begun, specific intervention measures may be decided upon. 2. The nature and application of the specific measures referred to in paragraph 1 as well as the conditions and procedures of sale or those established with a view to any other use of the product subject to these measures, shall be decided in accordance with the procedure laid down in Article 38.' Article 2 This Regulation shall enter into force on the third day of following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 November 1993. For the Council The President A. BOURGEOIS (1) OJ No C 259, 23. 9. 1993, p. 1. (2) Opinion delivered on 29 October 1993 (not yet published in the Official Journal). (3) OJ No 172, 30. 9. 1966, p. 3025/66. Regulation as last amended by Regulation (EEC) No 2046/92 (OJ No L 215, 30. 7. 1992, p. 1).